RESOLUCIÓN
La Leda. Patricia Otón Olivieri finaliza hoy sus funcio-nes como Secretaria del Tribunal Supremo tras ocupar diversos puestos en este Tribunal durante más de una década. Por ello, como tributo a sus destacadas ejecutorias, deseamos reconocer todo su esfuerzo y expresar nuestro más sincero agradecimiento por la labor que realizó du-rante los pasados años.
La licenciada Otón Olivieri comenzó a laborar en 1991 para el Tribunal Supremo de Puerto Rico como oficial jurí-dico en el Panel Central de Investigaciones, así como con varios de los Jueces de este Tribunal. Posteriormente, fue designada por el entonces Juez Presidente, Hon. José A. Andréu García, como su Ayudante Especial Interina, puesto que ocupó hasta 1996, cuando fue nombrada por el Juez Presidente como Directora del Secretariado de la *422Conferencia Judicial. Desde esta oficina coordinó la cele-bración de varias Conferencias Judiciales de Puerto Rico, dirigió diversos proyectos de revisión de reglamentos, par-ticipó en la realización de estudios sobre el sistema de jus-ticia de Puerto Rico y coordinó múltiples trabajos de comi-tés designados por el Tribunal Supremo, entre muchas otras tareas que le fueron encomendadas.
En abril del 2002 fue designada por este Tribunal como Secretaria del Tribunal Supremo de Puerto Rico, puesto que ocupó hasta hoy.
La Secretaría del Tribunal Supremo es una de las ofici-nas más complejas de este Tribunal por la naturaleza de las funciones que realiza y por el gran número de emplea-dos que laboran en ella. Es, además, la oficina que mayor contacto tiene con la ciudadanía que acude a este Tribunal en busca de justicia. La importancia de esta oficina no es, pues, marginal.
Durante los años en que la licenciada Otón Olivieri se desempeñó como Secretaria del Tribunal Supremo, laboró siempre arduamente para llenar las expectativas que de ella tenían los Jueces del Tribunal Supremo y la ciudada-nía en general.
Fue diligente en la tramitación de los asuntos que los ciudadanos llevaron ante su atención y al ejercer las res-ponsabilidades del puesto que ocupaba. De igual modo, siempre ejerció sus funciones con cordialidad y respeto ha-cia sus empleados y demás compañeros del Tribunal.
Hoy, al despedirla de sus funciones, este Tribunal agra-dece todo su esfuerzo durante los pasados años y le desea éxito en sus nuevas responsabilidades profesionales.

Publíquese.

Lo acordó el Tribunal y certifica la Subsecretaría del Tribunal Supremo.
(Fdo.) María Colón Falcón Subsecretaría del Tribunal Supremo